INGRAHAM, J.
The same question is presented in this case as in the action of the same plaintiff against Daniel S. Appleton (decided herewith) 92 N. Y. Supp. 136, except that in this case the defendant was absent from New York during the entire period of the negotiations which resulted in the offer made by the plaintiff to purchase the defendant’s stock, and had no knowledge of it. He was not a director of the company, and had nothing tu do with its management or affairs. There is an entire lack of evidence to justify any finding of fraud or misrepresentation, and the judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.